Citation Nr: 0314034	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-09 553	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for condyloma, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to December 
1986 and from November 1987 to February 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which increased the assigned rating for condyloma 
to 10 percent.   

The case was previously before the Board in July 2001, at 
which time it was Remanded to obtain additional records and 
to afford the veteran a medical examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The disability is not manifested on an exposed area, 
covers well below 20 percent of the body area, is without 
active inflammation, need for systemic therapy, or visible or 
palpable tissue loss


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
condyloma have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7806 et. seq. 
(prior to and from Jul. 31, 2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by the correspondence dated in September 2001.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
December 2001.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Under Diagnostic Code 7819, benign new growths of the skin 
may be rated as disfiguring scars.  Unless otherwise provided 
rate Code 7807 through 7819 as for eczema, dependent upon 
location, extent and repugnant or otherwise disabling 
character of manifestations.

Under Diagnostic Codes 7806 and 7819, a 10 percent rating is 
assigned for benign skin growths with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is assigned with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating is assigned with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.

Additionally, during the course of the appeal, the section of 
the Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities dealing with the evaluation of skin disorders 
was changed, effective July 31, 2002.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
veteran was notified of the revised regulations.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993) in evaluation the 
veteran's disability pursuant to the revised criteria.

The Board additionally notes that in the document published 
in the Federal Register on July 31, 2002, (67 FR 49590) that 
amended that portion of the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities that addresses the 
skin, there was an error in the Supplementary Information 
portion of the preamble consisting of an incorrect 
restatement of regulatory text, which error was subsequently 
corrected in a republication of the regulation effective on 
August 30, 2002 but which has no material effect on the 
evaluation of the disability on appeal.  Inasmuch as the July 
31 2002 evaluation criteria for the skin are identical to the 
August 30, 2002 for the purposes of the instant appeal, it is 
unnecessary to undertake separate analysis pursuant to the 
respective versions.

Under the new rating criteria, benign skin growths if 
constituting disfigurement of the head, face, or neck are 
rated under Diagnostic Code 7800), for other scars rated 
under Diagnostic Code 7801, 7802, 7803, 7804, or 7805 on the 
basis of impairment of function.

Under Diagnostic Code 7806 Dermatitis or eczema, where more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is provided.  Where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, a 30 percent rating is provided.  Where 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, a 10 percent rating is applied.  
Where less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy required during the past 12-month period, a 
noncompensable rating is provided.

At her latest VA examination in December 2001, the veteran 
complained of recurrent condylomatous lesions and a "pinkish 
vaginal discharge with itching four to five days a month off 
and on".  The examiner noted that the last treatment for 
lesions was in October 2001, at which time an antiviral cream 
was dispensed.  No lesions were seen on examination.  A mild 
discharge from the vagina was noted which did not produce any 
inflammation.  On her rectal examination, a condylomatous 
lesion of about .5 centimeter was observed.  Diagnosis was 
recurrent condylomatous lesions with subsequent treatment 
including laser, BCA and antiviral creams.  Recurrent 
vaginitis with discharge was also diagnosed.  

In this case , the evidence demonstrates recurrent lesions 
without exudation or constant itching, extensive lesions, or 
marked disfigurement.  The disability is not manifested on an 
exposed area, covers well below 20 percent of the body area, 
is without active inflammation, need for systemic therapy, or 
visible or palpable tissue loss.  Considering the clinical 
manifestations of service connected disability under the new 
rating criteria, entitlement to any higher rating than 
currently assigned is not demonstrated or approximated. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's disability headaches caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for condyloma is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

